IN THE UNITED STATES DISTRICT COURT 
FOR THE DISTRICT OF COLUMBIA  1 q 

EP. WH\TT\N@TGN, CLEP-K
NANCY  nimmer count

AL QOSI,
Petiti0ner,
v. Civil Acti0n No. l:04-cv-0l937 (PLF)

BARACK H. OBAMA,
President of the United States, et al. ,

Respondents.

\/S\/é\'/§/S§/S§§/S\

} ORDER GRANTING
PETITIONER’S CONSENT MOTION FOR AN EXTENSION 0F TIME IN WHICH
TO FILE THE TRAVERSE
Upon consideration of Petitioner’s Consent Motz`onfor an Extension of T ime in Which to
File the Traverse, it is hereby
ORDERED that the Motion is granted; Petitioner shall have through and including

September 18, 2009 in which file the traverse

'»
SIGNED AND ENTERED this jj day of§ j, ,¢, , 2009.

l
United States District Ju§ge

Dl15502l